Case: 15-13950   Date Filed: 07/21/2016   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-13950
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:13-cr-00188-RBD-KRS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

DEMIS ULISES MOKAY-FONG,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (July 21, 2016)



Before WILSON, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 15-13950        Date Filed: 07/21/2016       Page: 2 of 3


       Demis Mokay-Fong, a federal prisoner proceeding pro se, appeals the

district court’s denial of its sua sponte 18 U.S.C. § 3582(c)(2) motion for a

sentence reduction pursuant to Amendment 782 to the Sentencing Guidelines. On

appeal, Mokay-Fong contends that the district court should have re-calculated the

quantity of drugs for which Mokay-Fong was held accountable at sentencing and

that, had Mokay-Fong been held accountable for methamphetamine mixture (like

his co-defendant), he would have qualified for a sentence reduction under

Amendment 782. After review, 1 we affirm.

       Because Mokay-Fong did not argue before the district court that his drug

quantity was miscalculated, we review for plain error. See Moreno, 421 F.3d at

1220. Regardless, the district court did not err because a district court may not

reconsider other sentencing determinations in an 18 U.SC. § 3582(c)(2)

proceeding. See United States v. Bravo, 203 F.3d 778, 782 (11th Cir. 2000)

(“Section 3582(c) . . . does not grant to the court jurisdiction to consider extraneous

resentencing issues . . . . [A defendant] must instead bring such a collateral attack

on his sentence under 28 U.S.C. § 2255.”). Mokay-Fong was held responsible for

the equivalent of 114,253.6 kilograms of marijuana—well above the amended

minimum amount for a base offense level of 38. See U.S.S.G. § App. C, Amend.

       1
         We review de novo the district court’s conclusions concerning the scope of its authority
under § 3582(c)(2). United States v. Phillips, 597 F.3d 1190, 1194 n.9 (11th Cir. 2010). When
an appellant failed to raise an issue before the district court, however, we review for plain error.
United States v. Moreno, 421 F.3d 1217, 1220 (11th Cir. 2005).
                                                 2
              Case: 15-13950    Date Filed: 07/21/2016     Page: 3 of 3


782. Because the amendment would not have lowered Mokay-Fong’s guideline

range, the district court was not empowered to grant Mokay-Fong any relief and

therefore did not err. 18 U.S.C. § 3582(c)(2); U.S.S.G. § 1B1.10(a)(2)(B); see also

Phillips, 597 F.3d at 1194–95 (“The authority of a district court to modify an

imprisonment sentence is narrowly limited by statute.”).

      AFFIRMED.




                                         3